Case 0:20-cv-60117-WPD Document 21 Entered on FLSD Docket 04/30/2020 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                            CASE NO. 20-60117-CIV-DIMITROULEAS

  ROBERT WEBSTER,

            Plaintiff,
  v.

  OCWEN LOAN SERVICING, LLC,

        Defendant.
  _____________________________________/


                     ORDER DENYING DEFENDANT’S MOTION TO DISMISS

            THIS CAUSE is before the Court on Defendant’s Motion to Dismiss [DE 5] (the

  “Motion”), filed herein on January 24, 2020. The Court has considered the Motion, the Response

  [DE 10], the Amended Reply [DE 17], and is otherwise fully advised in the premises.

       I.   BACKGROUND

            On December 17, 2019, Plaintiff Robert Webster (“Plaintiff” or “Webster”) filed this

  action in the County Court of the Seventeenth Judicial Circuit in and for Broward County,

  Florida, against Defendant Ocwen Loan Servicing, LLC (“Defendant” or “Ocwen”). 1 The

  Complaint alleges that Defendant charged convenience fees not permitted under statute or

  contract and received kickbacks associated with those fees, constituting an unlawful debt collect

  practice in violation of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

  (“FDCPA”) and the Florida Consumer Collection Practices Act Chapter 559, Florida Statutes

  (“FCCPA”). See [DE 1-2]. Defendant removed the case to federal court on January 17, 2020 on

  federal question grounds. See 28 U.S.C. § 1441(a)–(b); 28 U.S.C. § 1331. Following removal,


  1
   Ocwen’s successor-in-interest for purposes of this action is PHH Mortgage Corporation (“PHH”), who assumed
  Ocwen’s obligations under this action. See [DE 1].
Case 0:20-cv-60117-WPD Document 21 Entered on FLSD Docket 04/30/2020 Page 2 of 5




  Defendant filed the instant Motion to Dismiss. See [DE 5].

   II.    LEGAL STANDARD

      Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint provide “a

  short and plain statement of the claim showing that the pleader is entitled to relief.” Chaparro v.

  Carnival Corp., 693 F. 3d 1333, 1337 (11th Cir. 2012). A claim is subject to dismissal pursuant

  to Rule 12(b)(6) if it does not plead ‘enough facts to state a claim to relief that is plausible on its

  face.” Bell Atl Corp. v. Twobly, 550 U.S. 544, 547, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

  The Supreme Court has explained this standard as follows: A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

  “probability requirement”, but it asks for more than a sheer possibility that a defendant has acted

  unlawfully. Ashcroft v. Iqbal, 556 US. 662, 678, 129 S. t. 1937, 173 L. Ed. 2d 868 (2009)

  (internal citation omitted). This pleading standard does not require “detailed factual allegations,”

  but it does demand “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

  Chaparro, 693 F. 3d at 1337. Thus, a claim will survive a motion to dismiss only if the factual

  allegations in the pleading are “enough to raise a right to relief above the speculative level.”

  Twombly, 550 US. at 555, 127 S. Ct. 1955.

          In considering a party’s motion to dismiss under Rule 12(b)(6), the allegations in the

  complaint must be accepted as true and construed in the light most favorable to the plaintiff.

  Powell v. Thomas, 643 F. 3d 1300, 1302 (11th Cir. 2011). But the Court need not accept as true

  “labels and conclusions”, formulaic recitation[s] of the elements of a cause of action,” nor legal

  conclusions couched as factual allegations. Iqbal, 129 S. Ct. at 1949-50; Chaparro, 693 F. 3d at

  1337. Thus, evaluation of a motion to dismiss requires two steps: (1) eliminate any allegations in
Case 0:20-cv-60117-WPD Document 21 Entered on FLSD Docket 04/30/2020 Page 3 of 5




  the pleading that are merely legal conclusions, and (2) where there are well-pleaded factual

  allegations, “assume their veracity and … determine whether they plausibly give rise to an

  entitlement to relief.” Id. at 1950.

         “A court's review on a motion to dismiss is ‘limited to the four corners of the

  complaint.’” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St.

  George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002)). However, “[a] court may

  consider only the complaint itself and any documents referred to in the complaint which are

  central to the claims,” id. (citing Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

  1369 (11th Cir. 1997)).

  III.   DISCUSSION

         Defendant moves to dismiss the Complaint pursuant to Rule 12(b)(6) for failure to state a

  claim. Defendant argues that the statute of limitations bars Plaintiff’s FCCPA claim. Defendant

  also contends that it is entitled to dismissal because the convenience fees at issue do not qualify

  as a “debt” under the FDCPA and the FCCPA; that Ocwen does not qualify as a “debt collector”

  under the FDCPA and the FCCPA; and that the Speedpay fees at issue do not violate the FDCPA

  or the FCCPA.

         First, the Court finds that Defendant’s statute of limitations affirmative defense as to the

  FCCA claim is not proper grounds for a 12(b)(6) dismissal motion in this case, as it is not

  apparent from the face of the Complaint that this claim is time-barred. See California Fin., LLC

  v. Perdido Land Dev. Co., 303 F. Supp. 3d 1306, 1311 (M.D. Fla. 2017) (“A statute of

  limitations argument is an affirmative defense and thus best raised by answer rather than by a

  motion to dismiss. ‘[O]nly in extraordinary circumstances where the facts constituting the

  defense affirmatively appear on the face of the complaint and establish conclusively that the
Case 0:20-cv-60117-WPD Document 21 Entered on FLSD Docket 04/30/2020 Page 4 of 5




  statute of limitations bars the action as a matter of law, should a motion to dismiss on this ground

  be granted.’”) (quoting Rigby v. Liles, 505 So.2d 598, 601 (Fla. 1st DCA 1987)).

         With regard to the remaining issues raised by Defendant ‘s motion, the Court

  acknowledges a split among the district courts with regard to dismissing or permitting virtually

  identical claims that have been brought against this Defendant. In Turner v. Ocwen Loan

  Servicing, LLC, Case NO. 8:20-cv-137-T-30SPF (M.D. Fla. Feb. 24, 2020), the district court

  dismissed the FDCPA and FCCPA claims, holding that Ocwen was not a “debt collector” and

  the Speedpay fees were not a “debt” under the statute. In George Fox v. Ocwen Loan Servicing,

  LLC, Case No.: 20-cv-80060 (S.D. Fla. Mar. 2, 2020) and Cathy Booze v. Ocwen Loan

  Servicing, LLC, Case No.: 20-cv-80135 (S.D. Fla. Mar. 2, 2020), the district court denied the

  nearly identical motions to dismiss to the one Defendant filed in this case.

         The Court has carefully considered the relevant arguments and case law and agrees with

  the analysis and conclusions of Judge Middlebrooks in Fox and Booze, which the Court adopts

  and incorporates herein and need not restate here. The Court likewise finds that the Speedpay

  fees it issue are “expenses incidental to the principal obligation” and therefore are covered by the

  FDCPA and the FCCPA, that these fees violate the FDCPA and the FCCPA as they are not

  permitted by law nor explicitly authorized by the agreement creating the debt, and that Ocwen is

  sufficiently alleged to be a “debt collector” under the relevant statutes. See Fox v. Ocwen, Case

  No.: 20-cv-80060 at [DE26]; Booze v. Ocwen, Case No.: 20-cv-80135 at [DE 12]. Accordingly,

  upon consideration of the allegations of the Complaint, the Court determines that Plaintiff has

  alleged sufficient allegations to survive a 12(b)(6) motion.
Case 0:20-cv-60117-WPD Document 21 Entered on FLSD Docket 04/30/2020 Page 5 of 5




  IV.    CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that Defendant’s Motion to

  Dismiss [DE 5] is hereby DENIED. Defendant shall file an Answer within fourteen (14) days.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 30th day of April, 2020.




  cc: All counsel of record
